Name: Commission Regulation (EEC) No 2951/88 of 26 September 1988 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice cream and other foodstuffs
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  consumption;  economic policy
 Date Published: nan

 No L 266/28 Official Journal of the European Communities 27. 9 . 88 COMMISSION REGULATION (EEC) No 2951/88 of 26 September 1988 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products , ice cream and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas Article 11 of Commission Regulation (EEC) No 570/88 (3), as last amended by Regulation (EEC) No 949/88 (4), lays down time limits for the manufacture of concentrated butter, the addition of tracers to butter and their incorporation in the end products ; Whereas, given the current trend of prices, the length of the time limits laid down is such as to encourage speculation ; whereas the said limits should therefore be shortened ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 11 of Regulation (EEC) No 570/88 , 'seven months' in the first indent, and ' 12 months' in the third indent are hereby replaced by 'three months' and 'nine months' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the eighth invitation to tender. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 OJ No L 110, 29 . 4. 1988 , p. 27. (3) OJ No L 55, 1 . 3 . 1988 , p . 31 . 0 OJ No L 92, 9 . 4 . 1988 , p . 43 .